Appeal Dismissed and Memorandum Opinion filed January 14, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00876-CV

   IN THE MATTER OF THE MARRIAGE OF DAYANA GOURI AND
                     PARTEEK GOURI


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 103382-F

                          MEMORANDUM OPINION

      This is an attempted appeal from a decree signed August 30, 2019.
Appellant’s notice of appeal was filed October 31, 2019. Appellant filed a motion
for new trial on November 7, 2019. The motion was not timely. See Tex. R. Civ. P.
329b(a). The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1

      Appellant’s notice of appeal was not filed timely. A motion to extend time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but within
the 15-day grace period provided by Rule 26.3 for filing a motion to extend time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997) (construing the
predecessor to Rule 26). Appellant’s notice of appeal was not filed within the 15-
day period provided by Texas Rule of Appellate Procedure 26.3.

      On December 10, 2019, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant filed no response.

      The appeal is dismissed.




                                        PER CURIAM



Panel consists of Justices Zimmerer, Spain, and Hassan.




                                         2